Citation Nr: 0831524	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to service-
connected total knee replacement of the left knee.

2.  Entitlement to a rating in excess of 30 percent for total 
knee replacement of the left knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision issued by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a temporary total disability for 
a total knee replacement of the left knee from November 14, 
2001 to January 1, 2003; and assigned a 30 percent disability 
rating, effective thereafter. 

In an April 2004 rating decision, the RO denied service 
connection for degenerative joint disease of the right knee, 
claimed as secondary to service-connected total knee 
replacement of the left knee.  The veteran filed timely 
appeals of each decision.  The Board remanded this case  to 
the RO for additional development in March 2007.

A November 2006 statement from the veteran's service 
representative indicated the veteran's desire for a travel 
board hearing to be held at the RO.  In a December 2006 
letter, the RO notified him that the requested hearing had 
been scheduled for a date in January 2007.  The appellant 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that degenerative 
joint disease of the right knee was manifested during active 
service, was manifested within the first post-service year, 
or was developed as a result of an established event, injury, 
or disease during active service or as a result of a service-
connected disability.
3.  Total knee replacement of the left knee was manifested 
without evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity nor 
symptoms by analogy warranting more than a 30 percent rating.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee, was not 
incurred in or aggravated by military service, nor was 
arthritis shown within one year following service, and it is 
not proximately due to, or the result of the service 
connected left knee disorder.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).  

2.  The criteria for a rating in excess of 30 percent for 
total knee replacement of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2002, September 2003, February 2004, July 
2005,October 2005, August 2006, and March 2007.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in June 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran, through written 
statements made to VA, such as in his August 2004 Notice of 
Disagreement and during his several VA examinations, has 
demonstrated actual knowledge of all relevant VA laws and 
regulations.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  As such, the Board finds that the veteran 
is not prejudiced based on this demonstrated actual 
knowledge. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service treatment records are negative for any complaints of, 
or treatment for, the veteran's right knee, nor has the 
veteran contended that he developed a right knee disorder in 
service.

Private medical records of the veteran's private physician, 
J.P.N., Jr., M.D., dated from August 1996 to August 2005, do 
not indicate that the veteran injured his right knee in 
service, or that the condition of the right knee was affected 
by the condition of the left knee.  In a November 1998 
record, Dr. N. noted tricompartmental arthritis of both knees 
and the presence of a large swollen cyst in the back of both 
knees.  An October 2002 record revealed a large Baker cyst on 
the right knee.  Dr. N. thought the veteran was somewhat 
impaired due to arthritis in the right knee and wrote that 
heavy lifting and prolonged walking were not indicated.  

March 2003 VA X-ray films showed severe degenerative disease 
of the right knee.

The veteran underwent a VA examination in October 2003.  The 
veteran complained that his right knee pain began 20 years 
before, had become progressively worse and constant, and was 
then 6 on a scale of 1 to 10.  He denied any trauma to the 
area.  He reported occasional swelling.  Following the 
examination, the VA examiner opined that it was unlikely that 
the veteran's right knee condition was due to service or was 
caused by overuse, secondary to his service-connected left 
knee.

In a February 2004 private medical record, Dr. J.P.N. 
indicated that the veteran's underlying problem was severe 
osteoarthritis of the lumbar spine and severe osteoarthritis 
of the right knee.  In June 2004, records revealed that the 
veteran had fallen on both knees and that he had increased 
swelling in the posterior aspect of the right knee.  X-ray 
films showed advanced osteoarthritis of the right knee with 
tibila subluxation laterally.  August 2004 records showed 
osteoarthritis of the right knee with persistent pain and 
achiness.  A total knee replacement for the right knee was 
done that month without any complications.  In an October 
2005 signed statement, Dr. J.P.N. wrote that it was not 
possible to determine with certainty the degree to which the 
veteran's in-service injury may have aggravated or 
accelerated the development of arthritis in both knees.

The report of an October 2006 VA examination noted that the 
veteran stated that after a car accident in 1970 he had a 
fracture of the right femur and an intermediary nail was 
applied to fix the fracture and that the right knee was 
replaced in 2006. 

The veteran underwent a VA examination in April 2008.  The 
report noted that the veteran had undergone total knee 
replacements of both knees and did not walk with the use of 
any assistive devices.  The veteran complained that right 
knee pain and discomfort started after the left knee was 
replaced.  He reported no instability of the right foot, no 
buckling or locking of the right knee, and no flare-ups.  
Following examination, the VA examiner diagnosed a total knee 
replacement of the right knee.  After reviewing the claims 
file, the examiner expressed puzzlement at the veteran's 
statement that his right knee began to hurt after his left 
knee was replaced because knee replacement usually relieved 
any type of joint pain, so he could not imagine the veteran's 
gait being altered so much that it would have caused such 
arthritic changes that the right knee would have to be 
replaced.  The examiner opined that it was less likely as not 
that the right knee disability was secondary to or caused by 
his service-connected left knee condition.

Based upon the evidence of record, the Board finds a right 
knee disability was not incurred as a result of any 
established event, injury, or disease during active service 
nor a result of a service-connected disability.  The April 
2008 VA examiner's opinion is shown to have been based upon a 
thorough review of the evidence and an interview with the 
veteran.  His opinion is persuasive that the veteran's 
degenerative joint disease of the right knee is not secondary 
to, or caused by, the veteran's service-connected left knee 
disability.  The Board notes too that the opinion of the 
October 2003 VA examiner is in accord that it was unlikely 
that the veteran's right knee condition was due to service or 
was caused by overuse, secondary to the left knee, though 
that examiner was not able to review the claims file.  As 
noted above, the veteran has variously described the onset of 
his right knee disability as beginning when his left knee was 
replaced or some 20 years ago, but in either case long after 
his discharge from service.  The Board notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).

While the veteran may sincerely believe that his right knee 
disability was caused by his service-connected left knee 
disability, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the claim for secondary service 
connection for the right knee must be denied.  When all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  The preponderance of the evidence is 
against the claim.

Increased Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In this case, the veteran has been assigned a 30 percent 
rating for his service-connected total knee replacement of 
the left knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2007).  
505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10 
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Factual Background and Analysis

VA medical records from January 2001 to July 2003 showed no 
treatment for the veteran's left knee.

In November 2001, the veteran was hospitalized at a private 
facility where he underwent a left total knee replacement.  
He tolerated the procedure well, and was discharged four days 
later.  

The veteran underwent a VA examination in June 2002.  He 
reported less pain in the left knee and said that he was able 
to straighten up his knees, but that his left knee cracked on 
walking.  He could not run, but could do his activities of 
daily living quite easily.  On examination, mild tenderness 
was noted on the medial margins.  Knee prosthesis stability 
and alignment were good.  There was no laxity or instability 
noted.  Flexion was to 120 degrees with normal extension.  He 
had a decreased resisted knee flexion as well as knee 
extension and some amount of pain during this resisted 
extension and flexion.

The veteran underwent a VA examination in March 2003.  He 
complained of instability of the left knee as well as 
swelling.  He reported no flare-ups, no treatment and no use 
of ambulatory devices such as crutches or canes, no 
dislocation, no inflammatory arthritis, and an ability to 
maintain activities of daily living.  He complained of 
weakness, and limitation of motion since his total knee 
replacement.  He said he retired in 2002 and did not use any 
crutches, braces, or a cane.  On examination, objective 
evidence was noted of mild painful motion at the end of 
flexion, edema, effusion, 20-degree varus instability, mild 
weakness, and tenderness on the lateral aspect of the left 
knee.  Left knee flexion was to 120 degrees and extension was 
to 0 degrees.  Repeated movement of the knee caused pain, 
fatigue, and weakness, but no reduction in the range of 
motion.

A May 2003 private medical record from Dr. J.P.N., his 
private physician, indicated that the veteran was doing quite 
well after total knee replacement for his left knee.  
Examination revealed full range of motion and no instability.  
An X-ray film showed the prosthesis in good position in the 
left knee.  In June 2004, Dr. N. revealed that the veteran 
had fallen on both knees.  Examination of the left knee 
revealed no effusion and no increased temperature with pain 
on range of motion.  X-ray films of the left knee showed an 
intact total knee replacement.  Records of Dr. N. dated in 
late 2004 and 2005 reported excellent or full range of motion 
for the left knee without any sign of pain.
The veteran underwent a VA examination in October 2006.  The 
veteran complained of pain and stiffness and weakness and 
that the left knee still gave away.  He took a pain reliever 
whenever necessary and reported essentially no flare-ups.  He 
occasionally used a cane, but no crutches, braces, or 
corrective shoes.  No inflammatory arthritis was noted.  He 
could walk one block and stand for 15 minutes, but could not 
squat repeatedly.  

On examination, flexion of the left knee was to 128 degrees 
and extension was full.  Medial and lateral collateral 
ligments showed 8 degrees varus laxity on the left knee.  
Anterior and posterior cruciate ligaments were intact.  
Medial and lateral meniscus were intact.  Drawer test, 
Lachman's and McMurray's test were negative.  Pain was noted 
in both knees at the end of flexion.  Five repeated movements 
of the left knee showed pain increased to 4 on a scale from 1 
to 10.  On repeated range of motion, the range of motion was 
additionally limited 6 degrees due to pain.  Mild weakness, 
fatigue, and lack of endurance were noted.  No incoordination 
was noted.  The report also noted objective evidence of 
painful motion, edema, mild effusion, mild instability, 
weakness, tenderness and no redness or heat.  Gait was 
antalgic.  There was no evidence of ankylosis.  It was noted 
that X-ray films from March 2003 showed total knee 
replacement of the left knee with evidence of loose bodies.  

The VA examiner diagnosed left knee service injury status 
post total knee replacement done in 2000 secondary to severe 
degenerative changes with residual hardware intact.  The 
examiner opined that there was additional loss of motion 
secondary to pain, or 6 degrees additionally limited in 
flexion principally due to pain.  Repetitive movements mildly 
increased weakness, fatigue, and lack of endurance.  There 
was no incoordination, but an additional 6 degrees range of 
motion limitation was due to only increased pain, but not due 
to increased fatigue, weakness, incoordination, and lack of 
endurance.

The veteran underwent a VA examination in April 2008.  He 
complained that his left knee pain began in service and 
lasted throughout most of his life.  The veteran said that he 
felt slightly unstable when pivoting on the left foot.  He 
reported no buckling or locking of the left knee, and no 
incapacitating episodes or flare-ups or problems with 
repetitive use or with daily activities.  The veteran's left 
knee also did not interfere with his job as he was retired.  
On examination, a large surgical scar going down the midline 
of the knee vertically was seen, 21 cm in length and 1 cm in 
width, superficial, healed well, stable, and nontender.  
Extension of the left knee was to 0 degrees and flexion was 
to 125 degrees without any pain.  There was no instability 
noted to varus, valgus, anterior, or posterior stressing.  
Some discomfort was noted over the surrounding joint with 
deep palpation.  Motor strength was 5/5 with knee flexion and 
extension.  After repetitive motion, there was no additional 
loss of joint function due to pain, fatigue, or lack of 
coordination.  

Based upon the evidence of record, the Board finds that the 
veteran's left knee disability was manifested without 
evidence of chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The medical 
evidence noted above demonstrates that subsequent to his 
recovery from a total knee replacement, Dr. N.'s examinations 
showed full range of motion of the left knee.  The October 
2006 VA examination revealed flexion of the left knee was to 
128 degrees, with limitation by 6 degrees due to pain, with 
full extension; and the April 2008 VA examination recorded 
flexion to 125 degrees and extension to 0 degrees.  As noted 
above, there is no objective evidence of left knee ankylosis 
or nonunion of the left knee joint.  Nor is does the left 
knee flexion meet the criteria for a higher rating, inasmuch 
as full flexion has been objectively demonstrated.  
Therefore, the Board finds entitlement to a higher rating is 
not warranted in this case.

The veteran has complained of knee pain and the Board has 
given consideration to this pain and the functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected left knee disability are 
contemplated in the current 30 percent rating assigned to the 
condition.  There is no compelling indication that pain, due 
to disability of the knee, has caused functional loss greater 
than that contemplated by the 30 percent rating assigned.  In 
fact, VA examination findings in June 2002, March 2003, 
October 2006, and especially in April 2008 specifically 
support such a finding.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  There is no probative evidence 
demonstrating a more marked interference with the veteran's 
employment than contemplated by the significant disability 
rating presently assigned.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension  
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to service-
connected total knee replacement of the left knee, is denied.

Entitlement to a rating in excess of 30 percent for total 
knee replacement of the left knee is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


